               Case 7:19-cv-00106 Document 1 Filed 04/22/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND-ODESSA DIVISION

                                             §
ATLAS OBO ENERGY, LP                         §
                                             §
                                                                                 7:19-CV-106
v.                                           §         CIVIL ACTION NO. ____________
                                             §
                                             §
QEP ENERGY COMPANY.                          §

                                    NOTICE OF REMOVAL

        NOW INTO COURT, through undersigned counsel, and pursuant to 28 U.S.C. §§ 1332,

1441 and 1446, Defendant QEP Energy Company (“QEP”) hereby removes the captioned matter

from the District Court of Martin County, State of Texas, to this Honorable Court.

                                           BACKGROUND

        1.      The matter entitled Atlas OBO Energy, LP v. QEP Energy Company, Docket No.

7372, was filed in the 118th Judicial District Court for Martin County, Texas, on March 20,

2019.

        2.      A representative of QEP executed a waiver of service on April 1, 2019.

Therefore, this Notice of Removal is timely under 28 U.S.C. § 1446(b) because it was filed in

this Court before the expiration of thirty days from the date that service was waived.

                                  GROUNDS FOR REMOVAL

        A.      Diversity of Citizenship

        3.      This Court has original jurisdiction of this matter under 28 U.S.C. § 1332, as it is

a civil action between citizens of different states wherein the amount in controversy exceeds

$75,000, exclusive of interest and costs.




{HD102531.1}                                     -1-
                 Case 7:19-cv-00106 Document 1 Filed 04/22/19 Page 2 of 4



          4.       Upon information and belief, Plaintiff Atlas OBO Energy, LP (“Plaintiff” or

“Atlas”) is a Texas limited partnership with its principal place of business in Houston Texas.

Atlas has two partners—YBC Managers LLC and YC Oil Gas Holdings LLC.1 Both YBC

Managers and YC Oil Gas Holdings are Texas limited liability companies.2 QEP believes that

the sole member of YBC Managers is Younas Chaudhary, who is an individual domiciled in

Texas. Finally, upon information and belief, the two members of YC Oil Gas Holdings are two

trusts located in Houston, Texas—The Chaudhary Lifetime Access Trust and The Bushra

Chaudhary Beneficial Trust. Thus, based on the information available to QEP, Atlas is a citizen

of the State of Texas.

          5.       QEP is a corporation with citizenship in both Delaware, where QEP was

incorporated, and Colorado, the location of its principal place of business.                 See 28 U.S.C

§ 1332(c)(1).

          6.       Because Plaintiff is a citizen of Texas and QEP is a citizen of Delaware and

Colorado, complete diversity of citizenship exists between the parties as required by 28 U.S.C.

§ 1332.

          B.       Amount in Controversy

          7.       In its Original Petition, Plaintiff asserts causes of action for breach of contract,

bad faith trespass, and conversion. Plaintiff further asserts that it “seeks monetary relief in

excess of $1,000,000.”           Given these claims and allegations, Plaintiff’s petition facially

establishes that the amount in controversy is in excess of $75,000 necessary to establish diversity

jurisdiction. 28 U.S.C. § 1332.

1
 “The citizenship of a limited partnership is based upon the citizenship of each of its partners.” Harvey v.
Grey Wolf Drilling, 542 F.3d 1077, 1079 (5th Cir. 2008) (citations omitted).
2
    “[T]he citizenship of a LLC is determined by the citizenship of all of its members.” Id. at 1080.



{HD102531.1}                                         -2-
               Case 7:19-cv-00106 Document 1 Filed 04/22/19 Page 3 of 4



                                      VENUE AND PROCEDURE

        8.      The District Court of Martin County is located within the territorial limits of the

United States District for the Western District of Texas. Therefore, venue is proper in this

district. See 28 U.S.C. §§ 1441(a) and 1446(a).

        9.      As required by 28 U.S.C. § 1446(d), QEP will give written notice of this Notice

of Removal to Plaintiff, and Defendant will file a “Notice to State Court of Filing of Removal”

with the Clerk of Court for the District Court of Martin County, State of Texas.

        10.     Pursuant to 28 U.S.C. § 1446(a), a copy of the docket sheet and all pleadings,

process, orders, and other filings in the state court action are filed herewith and attached to this

Notice of Removal at Exhibit 1. In addition, QEP attaches the following documents:

        Exhibit 2:     Notice of Notice of Removal to District Court

        Exhibit 3:     Notice of Notice of Removal to Opposing Counsel

        Exhibit 4:     Roster of Attorneys

        11.     Defendant expressly reserves any and all rights with respect to this proceeding,

including, but not limited to, all objections, defenses, and exceptions.

        WHEREFORE, Defendant QEP Energy Company, respectfully prays that this Notice of

Removal be deemed good and sufficient, and that the proceeding entitled Atlas OBO Energy, LP

v. QEP Energy Company; In the 118th Judicial District Court, Martin County, Texas, bearing

Docket No. 7372, be removed from the District Court of Martin County, State of Texas, to the

docket of this Honorable Court.




{HD102531.1}                                    -3-
               Case 7:19-cv-00106 Document 1 Filed 04/22/19 Page 4 of 4




                                              RESPECTFULLY SUBMITTED,

                                              JONES WALKER, LLP


                                              /s/ Krystal P. Scott
                                              MICHAEL B. DONALD (Bar No. 00792287)
                                              AMY L. VAZQUEZ (Bar No. 24037637)
                                              KRYSTAL P. SCOTT (Bar No. 24056288)
                                              TIFFANY C. RAUSH (Bar No. 24099090)
                                              811 Main Street, Suite 2900
                                              Houston, Texas 77002
                                              Telephone No.: (713) 437-1800
                                              Facsimile No.: (713) 437-1810
                                              Email: mdonald@joneswalker.com
                                              Email: avazquez@joneswalker.com
                                              Email: kscott@joneswalker.com
                                              Email: traush@joneswalker.com

                                              Attorneys for QEP Energy Company


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I electronically filed the foregoing pleading with the Clerk of

Court by using the CM/ECF system which will send a notice of electronic filing to all counsel of

record. I further certify that I e-mailed and/or mailed the foregoing document and the notice of

electronic filing by U.S. first-class mail to the non-CM/ECF participants appearing in this case, if

any, on the 22nd day of April, 2019.


                                                     /s/ Krystal P. Scott
                                                      Krystal P. Scott




{HD102531.1}                                   -4-
